 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   In the Matter of the Extradition of Ali             No. 20-MJ-08033-PHX-MTM
     Yousif Ahmed Al-Nouri a/k/a Ali Youssef
10   Ahmed Al-Nouri, Ali Ahmed, Ali Yousif               ORDER
     Ahmed Al Noori, Ali Yousif Ahmed
11   Nouri, Ali Al-Daleme, Ali Yousif Ahmed
     Al-Mahmadi, Ali Yousif Ahmed, and Ali
12                 Yousif Nouri.
13
14          Before the Court is Ahmed’s Motion to Compel (doc. 236), filed May 20, 2021.

15   Ahmed requests an order pursuant to the Court’s March 31, 2021 discovery order (doc.

16   191) compelling the government “produce any and all evidence in its possession, custody,

17   or control from any source regarding the involvement of [Omer Mohammed] Hameed in

18   the investigation or prosecution of this case.” (Id. at 6).

19          Ahmed states that the basis for this motion concerns statements purportedly made

20   by Omer Mohammed Hameed. According to Ahmed, “in or around late 2018” Hameed,

21   who resided in Milwaukee, Wisconsin at that time, “met with Mr. Ahmed’s family for what

22   Mr. Ahmed’s family initially believed to be a friendly social visit.” (Id. at 1-2). Ahmed

23   further alleges that “at the conclusion [of the visit] Hameed demanded that the family give

24   him $40,000 in order to avoid the filing of the false allegations at issue in this case.” (Id.

25   at 2). Ahmed further states that “[s]hortly after the family declined to pay Hameed,”

26   witnesses who purported to see Ahmed kill two police officers in Fallujah came forward

27   to the Iraqi government. (Id). Counsel for Ahmed states that they were first notified on

28   May 2, 2021 of the 2018 extortion attempt, and that subsequent communications with the
 1   government made clear that the government did not consider the allegations here “to be
 2   discoverable under this Court’s order.” (Id. at 3).
 3          The government filed a response on May 21, 2021. (Doc. 241). The government
 4   argues that the motion is “highly speculative and lacks any evidentiary foundation for this
 5   extremely overbroad discovery request.” (Id. at 1-2). The government argues that the
 6   weight of the evidence cuts against Ahmed’s theory of an extortion attempt (id. at 2-6), and
 7   that in the alternative, the law governing discovery in extradition proceedings does not
 8   support granting Ahmed the broad discovery he seeks. (Id. at 6-9).
 9          However, the government concludes by stating that “in an abundance of caution,”
10   the Court should grant a forty-five to sixty day continuance so that the government may
11   “specifically search all items in its possession referencing Omer Mohammad Hameed with
12   an eye toward evaluating whether any evidence might actually corroborate the statements
13   of Ahmed’s family recounted in this discovery request.” (Id. at 10). Therefore, both parties
14   agree at least some additional discovery time is appropriate. The Court therefore reserves
15   ruling on the motion to compel pending the government’s completion of its search. The
16   Court will reset the May 25, 2021 extradition hearing for July 15, 2021 at 10:00 AM.
17          IT IS ORDERED:
18          (1)     The government shall disclose evidence that would undercut or obliterate
19   probable cause that Ahmed committed the crimes alleged in the Complaint by
20   corroborating Ahmed’s family’s claims, such as evidence that Mr. Hameed took measures
21   to cause false charges to be filed related to the Extradition Request such as by contacting
22   and/or paying bribes to witnesses listed in the Extradition Request to falsely implicate
23   Ahmed in the charged murders, or causing the Government of Iraq to falsely accuse Ahmed
24   for the charges in the Extradition Request.
25          (2)     The Extradition Hearing scheduled for May 25, 2021 is continued to July
26   15, 2021 at 10:00 AM in the Special Proceedings Courtroom, 2nd Floor, 401 West
27   Washington Street, Phoenix, AZ 85003. No expired deadlines are reopened by this
28   continuance.


                                                   -2-
 1         (3)    The Court’s May 20, 2021 Order (doc. 237) requiring the United States
 2   Marshals Service to make appropriate arrangements to transport Ahmed to the Sandra Day
 3   O’Connor United States Courthouse for the May 25, 2021 hearing is vacated. If Ahmed
 4   wishes to appear in person at the July 15, 2021 extradition hearing, he must file an
 5   appropriate motion no later than July 1, 2021.
 6         Dated this 28th day of May, 2021.
 7
 8                                                        Honorable Michael T. Morrissey
 9                                                        United States Magistrate Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
